ORDER OF MULTIDISTRICT LITIGATION PANEL
                                      CORRECTED

                          Order Pronounced November 4, 2010

 APPOINTMENT OF PRETRIAL JUDGE IN THE FOLLOWING MULTIDISTRICT
                       LITIGATION CASE:

10-0689        IN RE TEXAS CITY REFINERY ULTRACRACKER EMISSION
               LITIGATION

       The Motion for Transfer, filed by BP Products North America Inc., is granted.
Pursuant to Rule 13 of the Texas Rules of Judicial Administration, all pending cases and
any tag-along cases are transferred to the Judge Lonnie Cox, Judge of the 56th District
Court of Galveston County.
                                   Per Curiam Opinion